DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment 9/20/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0226807 A1) in view of Kopmann (4,677,363).
	Regarding claims 1, 8, 15, Wu et al. discloses a computer-implemented method (Element 101) for generating and displaying a modified state of charge (SoC) estimation, comprising: receiving (Thru element 102), a first SoC of a test battery cell (103) associated with a first methodology for determining a SoC of the test battery (Par. [005]); receiving, second SoC of the test battery cell associated with a second methodology for determining the SoC of the test battery cell (103), wherein the second SoC is associated with a first rest period (First time, par. [005]); comparing the first SoC and the second SoC (The difference) to determine a SoC delta value associated with the first rest period (First time); modifying (Step 250, fig. 2, step 350, fig. 3)), a current SoC reading associated with a battery within an electronic vehicle (EV) by the SoC delta to generate a modified SoC reading; and displaying (Step 260), to an interface within the EV, the modified SoC reading. 
Regarding claims 5, 12,  19, Wu et al. discloses the test battery cell (103) and the battery cell within the EV are of a same battery type (Element 103 is used for vehicle, it is the same battery type).  
Regarding claims 7, 14,  Wu et al. discloses the first SoC of the test battery cell and the second SoC of the test battery cell are associated with the same discharge capacity state (C) of the test battery (Par. [027]).  
The only difference between the claimed invention and Wu et al. is that the claimed invention recites the second SoC is after a first rest period initiated by the step of receiving the first SoC (The first and the second SoC receiving at different time), whereas Wu et al. discloses the first and second SoC received at the first time.
Kopmann discloses method and apparatus for monitoring the SoC of a battery and further discloses receiving the first and second SoC at different time (Kopmann’s abstract, Steady state and after adjusting the actual state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having skill in the art to modify Wu et al. to incorporate the steps of receiving the first and second SoC as taught by Kopmann into the system of Wu et al. because such a receiving SoC at different time involves only routine experimental.
Regarding claims 2, 9, 16, the only difference between the claimed invention and Wu et al. is that Wu et al. discloses diagnose proper operation by coulomb counting but does not explicitly discloses the first methodology is based at least in part on a coulomb counting method and the second methodology is based at least in part on a voltage reading method.  
Kopmann discloses method and apparatus for monitoring the SoC of a battery and further discloses receiving the first and second SoC at different time (Kopmann’s abstract, Steady state and after adjusting the actual state), as discussed above, and further discloses the first methodology is based at least in part on a coulomb counting method (Col. 1, 60-69) and the second methodology is based at least in part on a voltage reading method (Kopmann’s figs. 2-3).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the first methodology is based at least in part on a coulomb counting method and the second methodology is based at least in part on a voltage reading method, as taught by Kopmann into the system of Wu et al. because having the method based on coulomb counting and based on voltage reading is a matter of design choice to obtain desired parameters for the calculation/estimation of the SoC.
Regarding claims 3, 10, 17, Wu et al. does not explicitly disclose the first SoC is determined based at least in part on a first discharge C-rate and the second SoC is determined based at least in part on a second discharge C-rate and the first discharge C-rate is distinct from the second discharge C-rate.  
Kopmann discloses method and apparatus for monitoring the SoC of a battery and further discloses a first discharge C-rate and the second SoC (Column 2, lines 65-69) is determined based at least in part on a second discharge C-rate (After adjustment) and the first discharge C-rate is distinct from the second discharge C-rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having skill in the art to modify Wu et al. to incorporate the steps of receiving the first and second SoC as taught by Kopmann into the system of Wu et al. because such a receiving SoC at different time involves only routine experimental.
Claim(s) 6, 13, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0095089 A1) in view of Kopmann (4,677,363) and further in view of Aumentado et al. (US 2015/0226807 A1). 
Regarding claims 6, 13, 20, Wu et al. and Kopmann does not explicitly disclose battery type is a lithium ion battery.  
Aumentado et al. discloses determination of nominal cell resistance for real time estimation state of charge in lithium batteries and further discloses lithium battery.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the lithium battery as taught by Aumentado et al. into the system of Wu et al. because most of rechargeable battery is lithium and having lithium battery for vehicles involves only routine.
Allowable Subject Matter
Claims 4, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        

October 6, 2022